Note: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2007-7265

                                KEVIN W. WHITING,

                                                            Claimant-Appellant,

                                          v.

               JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


      Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas argued for
claimant-appellant.

       Hillary A. Stern, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent-appellee. With her on the brief were Jeffrey S. Bucholtz, Acting Assistant
Attorney General; Jeanne E. Davidson, Director; and Martin F. Hockey, Jr., Assistant
Director.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Lawrence B. Hagel
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                       2007-7265

                                  KEVIN W. WHITING,

                                                       Claimant-Appellant,

                                            v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs

                                                       Respondent-Appellee.


                                     Judgment

ON APPEAL from the         United States Court of Appeals for Veterans Claims

in CASE NO(S).             05-1078

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, PROST, Circuit Judge, and HOCHBERG*,
      District Judge).

                            AFFIRMED. See Fed. Cir. R. 36.


                                            ENTERED BY ORDER OF THE COURT



DATED May 8, 2008                           /s/ Jan Horbaly
                                            Jan Horbaly, Clerk




*       Honorable Faith Hochberg, District Judge, United States District Court for the
District of New Jersey, sitting by designation.